   4:20-cv-03084-RGK-PRSE Doc # 6 Filed: 07/29/20 Page 1 of 3 - Page ID # 24




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DAVID MARK HARTMAN,

                    Plaintiff,                              4:20CV3084

      vs.
                                                MEMORANDUM AND ORDER
JOY GRAY,         ANN YOUNG, and
TILSON, LT.;

                    Defendants.


       This matter is before the court on Plaintiff’s Motion for Leave to Proceed in
Forma Pauperis (“IFP”). (Filing 2.) The court has received a copy of Plain t iff’s
trust account information. (Filing 3.) Plaintiff is permitted to proceed IFP.

       Prisoner plaintiffs are required to pay the full amount of the court’s $350.00
filing fee by making monthly payments to the court, even if the prisoner is
proceeding IFP. 28 U.S.C. § 1915(b). The Prison Litigation Reform Act “m akes
prisoners responsible for their filing fees the moment t he prisoner brin gs a civil
action or files an appeal.” In re Tyler, 110 F.3d 528, 529–30 (8th Cir. 1997);
Jackson v. N.P. Dodge Realty Co., 173 F. Supp. 2d 951 (D. Neb. 2001).

       Pursuant to 28 U.S.C. § 1915(b)(1), Plaintiff must pay an initial partial filing
fee in the amount of 20 percent of the greater of Plaintiff’s average monthly
account balance or average monthly deposits for the six months preceding the
filing of the Complaint. Here, the court finds the initial partial filing fee is $ 5.02,
based on an average monthly account balance of $25.10. Plaintiff m ust pay t his
initial partial filing fee within 30 days or his case will be subject to dismissal.
Plaintiff may request an extension of time if one is needed.
   4:20-cv-03084-RGK-PRSE Doc # 6 Filed: 07/29/20 Page 2 of 3 - Page ID # 25




       In addition to the initial partial filin g fee, Plaintiff m ust “m ake m onthly
payments of 20 percent of the preceding month’s income credited to the prisoner’s
account.” 28 U.S.C. § 1915(b)(2). The statute places the burden on t he prisoner’s
institution to collect the additional monthly payments an d forward t hem t o t he
court as follows:

      After payment of the initial partial filing fee, the prisoner shall be
      required to make monthly payments of 20 percen t of t h e preceding
      month’s income credited to the prisoner’s account. The agency having
      custody of the prisoner shall forward payments from t he prisoner’s
      account to the clerk of the court each time the amount in t he account
      exceeds $10 until the filing fees are paid.

28 U.S.C. § 1915(b)(2). Therefore, after payment in full of the initial partial filin g
fee, Plaintiff’s institution must collect the remaining installments of t h e filing fee
and forward the payments to the court.

       Plaintiff is advised he will remain responsible for the entire filing fee, as
long as he is a prisoner, even if the case is dismissed at some later t ime. See In re
Tyler, 110 F.3d at 529–30; Jackson, 173 F. Supp. 2d at 951.

      IT IS THEREFORE ORDERED that:

      1.     Plaintiff’s Motion for Leave to Proceed IFP (filing 2) is granted.

      2.     Plaintiff must pay an initial partial filing fee of $5.02 within 30 days,
unless the court extends the time in which he has to pay in response t o a writ ten
motion.

      3.     After payment of the initial partial filing fee, Plaintiff’s in stitution
must collect the additional monthly payments in the manner set forth in 28 U.S.C.
§ 1915(b)(2), quoted above, and forward those payments to the court.


                                           2
   4:20-cv-03084-RGK-PRSE Doc # 6 Filed: 07/29/20 Page 3 of 3 - Page ID # 26




     4.     The clerk’s office is directed to send a copy of this order to the
appropriate official at Plaintiff’s institution.

      5.     The clerk’s office is directed to set a pro se case management deadline
in this case using the following text: August 28, 2020: initial partial filing fee
payment due.

       6.     Plaintiff is advised that, following payment of the initial partial filin g
fee, the next step in Plaintiff’s case will be for the court to conduct an initial review
of Plaintiff’s claims to determine whether summary dismissal is appropriate u nder
28 U.S.C. § 1915(e)(2). The court will conduct t his in itial review in it s n ormal
course of business.

      Dated this 29th day of July, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           3
